UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7081



DEMBRY V. WHITE, a/k/a Dembry V. Shabazz,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director, Virginia Depart-
ment of Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-98-42-2)


Submitted:   March 25, 1999                 Decided:   March 30, 1999


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dembry V. White, Appellant Pro Se. Leah Ann Darron, Assistant At-
torney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dembry White appeals the district court’s order denying his

motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

White’s case was referred to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (1994).    The magistrate judge recommended

that relief be denied and advised White that the failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, White failed to object to the magistrate

judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.   See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); United States v.

Schronce, 727 F.2d 91, 93-94 (4th Cir.), cert. denied, 467 U.S.

1208 (1984); see also Thomas v. Arn, 474 U.S. 140 (1985).    White

has waived appellate review by failing to file objections after

receiving proper notice.   We accordingly deny a certificate of ap-

pealability and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                         DISMISSED


                                 2